Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 06/03/2022 is acknowledged.
Claims rejections under 35 U.S.C. § 112 in the Office action of 03/24/2022 are withdrawn.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark A. Ussai on 06/07/2022.
The application has been amended as follows: 

1. (Currently Amended) A retainer for a unitary seal assembly for sealing an annular space between a shaft and a housing, the seal assembly including an outer annular case with a flange and an inner annular case disposed within the outer annular case, the retainer comprising: 
an annular body formed of a rigid polymeric material and having a centerline, an outer radial end coupled with the flange of the outer annular case, an inner radial end disposable about the shaft and a radial retention surface extending between the inner radial end and the outer radial end and contactable by the inner annular case such that the 
wherein the annular body has first and second axial ends, the radial retention surface being provided on the first axial end, and a plurality of axial drain passages extending between the first axial end and the second axial end and spaced circumferentially about the centerline of the annular body.

6. (Currently Amended) A seal assembly for sealing an annular space between a shaft and a housing, the housing having a bore and a radial end surface extending outwardly from the bore, the seal assembly comprising: 
an outer annular case disposeable within the housing bore, configured to support a primary seal member and having a radially-outwardly extending flange disposeable against the housing radial end surface, the flange defining an annular groove, an outer axial portion having opposing first and second axial ends, the flange extending radially outwardly from the first axial end of the outer axial portion, a radial portion extending radially inwardly from the second axial end of the outer axial portion, and a seal mounting portion extending axially from the radial portion and toward the first axial end;
an inner annular case disposed within the outer annular case and disposeable upon the shaft, the annular case including an inner axial portion disposeable about the shaft outer surface, a radial portion extending radially outwardly from the inner axial portion and an outer axial portion extending from an outer end of the radial portion and disposed about and spaced radially outwardly from the seal mounting portion of the outer annular case; and 
a retainer including an annular body with a centerline, an outer radial end disposed within the annular groove of the flange, an inner radial end disposeable about the shaft and a radial retention surface extending between the inner radial end and the outer radial end and contactable by the inner annular case such that the 

17. (Currently Amended) A seal assembly for sealing an annular space between a shaft and a housing, the shaft having an outer surface and the housing having a bore and a radial end surface extending outwardly from the bore, the seal assembly comprising: 
an outer annular case disposeable within the housing bore and including an outer axial portion having opposing first and second axial ends, a flange extending outwardly from the first axial end of the outer axial portion and defining an annular groove, a radial portion extending inwardly from the second axial end of the outer axial portion and a seal mounting portion extending axially from the radial portion and toward the first axial end; 
an inner annular case including an inner axial portion disposeable about the shaft outer surface, a radial portion extending radially outwardly from the inner axial portion and an outer axial portion extending from an outer end of the radial portion and disposed about the seal mounting portion of the outer annular case; 
a primary sealing member attached to the seal mounting portion of the outer annular case and sealingly engageable with the inner axial portion of the inner annular case; and 
a retainer including an annular body with a centerline, an outer radial end disposed within the flange groove, an inner radial end disposeable about the shaft and a radial retention surface extending between the inner and outer ends and contactable by the inner annular case such that the annular case disposed within the outer annular case.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Retainer for unitary seal assembly as claimed in independent claims 1, 6, and 17 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
 	US 2016-0298769 (Angiulli et al.) discloses, in Figures 1-2 and 4, a retainer 18 for a unitary seal assembly for sealing an annular space between a shaft 4 and a housing 3, the seal assembly including an outer annular case 12 with a flange 24 and an inner annular case 10 disposed within the outer annular case 12. The retainer 18 has first and second axial ends. Angiulli is silent about (a) a plurality of axial drain passages extending between the first and second axial ends and spaced circumferentially about the centerline of the annular body (for claim 1), and (b) the inner case 10 with an outer axial portion extending from the outer end of the radial portion and disposed radially outwardly from the seal mounting portion 23b of the outer annular case 12 (for claims 6 and 17).      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 5,326,112 (Paykin) discloses a retainer 60 for a seal assembly 10 having an outer annular body. Paykin is silent about a flange with an annular groove, an inner annular case, and a plurality of axial drain passages in the retainer 60.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675